Citation Nr: 1608650	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1960 and from May 1966 to October 1967, with additional reserve service.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2012, the Board denied the issue on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the issue to the Board.  The Board remanded the claim for development in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has bilateral peripheral neuropathy of the lower extremities as a result of herbicide exposure in the Republic of Vietnam during active duty.  Pursuant to the Board's April 2015 remand order, the Veteran underwent VA examination later that month.  The examiner thoroughly reviewed the Veteran's medical history and provided an opinion.  However, the examiner cited to VA treatment records dated September 2004, May 2005, and April 2009, but only the April 2009 record is in evidence.  As such, it appears that the examiner reviewed VA treatment records not associated with the file. 

VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the Board finds remand is warranted so that the RO may associate with the record any and all outstanding VA treatment records.

Furthermore, the Veteran has asserted that, shortly after separation from service, he sought treatment from a private physician for numbness of the feet.  As records of this treatment could have bearing on when the Veteran's peripheral neuropathy first manifested, the Board finds the RO should attempt to obtain them.  Accordingly, the RO should give the Veteran the opportunity to identify that physician, and any other private care providers, as well as an approximate date range of treatment, and provide a signed release for any records that may still exist.  Then, the RO should obtain and associate with the record any identified private treatment records.

If new private treatment records are added to the record with respect to the Veteran's peripheral neuropathy symptoms, an addendum opinion should be obtained which addresses these records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).
	
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all outstanding VA treatment records for the Veteran, including, but not limited to, records dated September 17, 2004, and May 11, 2005.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.
2.  Provide the Veteran with the opportunity to identify and provide a signed release for the provider from which he sought care for numbness of the feet shortly after service, as well as any other private care providers.  Obtain and associate with the record any identified records.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  If new private records are added to the record with respect to the Veteran's peripheral neuropathy symptoms, forward the claims file to the examiner who provided the April 2015 opinion, or an appropriate substitute if unavailable, for an addendum opinion.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, any VA treatment records and examination report, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current peripheral neuropathy is related to active duty, to include as due to herbicide exposure in the Republic of Vietnam, or manifested to a compensable degree within one year of separation from active duty.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




